MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s motion to dismiss is construed as a motion for summary disposition. So construed, the unopposed motion is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that “a party may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioner’s second motion to reopen, filed more than three years after the final administrative decision was rendered. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Accordingly, this petition for review is denied.
All other pending motions are denied as moot.
The temporary stay of removal shall continue in effect until issuance of the mandate. The motion for stay of voluntary departure, filed after the departure *512period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.